Citation Nr: 9919196	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  98-00 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinea cruris of the 
hands, ankles, and feet.

2.  What evaluation is warranted for the period from May 9, 
1996 for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In April 1999, the veteran testified that he aggravated 
preexisting left knee and left shoulder disorders while in 
service, and that service connection is therefore warranted.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.


FINDING OF FACT

The claim of entitlement to service connection for tinea 
cruris of the hands, ankles, and feet, is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for tinea 
cruris of the hands, ankles, and feet, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinea cruris of 
the hands, ankles, and feet.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to them and there is no 
duty to assist him with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records show no 
indication of any treatment for, or diagnosis of, tinea 
cruris of the hands, ankles, and feet during his period of 
service.  His December 1970 separation physical revealed 
normal skin.  Likewise, there is no post-service medical 
evidence of tinea cruris of the hands, ankles, and feet.  

The Board notes that, while J. Stanley Bunce, Ph.D., the 
appellant's private psychologist, generally referred to 
problems with the veteran's feet, he provided no diagnosis or 
nexus of tinea cruris to the veteran's period of service.  In 
sum, the veteran has provided no competent evidence, i.e., 
medical or scientific evidence, linking tinea cruris to his 
military service.  As noted above, competent evidence of a 
current disability that is medically linked to service is 
essential in establishing a well-grounded claim.  Hence, 
without competent evidence that tinea cruris is linked to 
service, this claim is not well grounded.  Epps.

With respect to the veteran's testimony that he developed 
tinea cruris of the hands, ankles, and feet, as a result of 
service, the Board notes that, while he is certainly capable 
of providing the testimony offered in April 1999, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  The Board notes that while the veteran 
testified that VA has recently treated his skin condition, 
and while these records do not appear to be associated with 
the record, the appellant has testified that the VA examiner 
was unwilling to say in writing that there was a relationship 
between his current condition and service.  (Transcript p. 
15).  Hence, VA is not required to search for evidence which, 
even if obtained, would make no difference in the result.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Therefore, since the veteran acknowledged that these VA 
records do not contain a nexus opinion, it is unnecessary to 
obtain them because they would not well ground the claim. 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had tinea cruris of 
the hands, ankles, and feet in service, and as the appellant 
has submitted no medical opinion or other competent evidence 
to support, his claim that his current disorder is in anyway 
related to his period of service, the Board finds that he has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefit sought on appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for tinea cruris of the hands, ankles, and 
feet, is denied.


REMAND

During the April 1999 testimony before the undersigned the 
appellant and his wife contended that his service-connected 
PTSD had worsened since his last examination of record in 
April 1998.  In this respect, in Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997), the United States Court of Appeals for 
Veterans Claims (Court) reminded VA that well-settled case 
law holds that when a claimant alleges that a service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment.  Cf. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

The appellant's wife specifically asserted that the veteran's 
ability to work had suffered and his memory was failing.  For 
example, she stated that the veteran was self-employed as a 
landscaper.  Recently, however, several of his clients 
complained to her that he had not tended to their yards.  
When she asked him about it, he said that he thought he had 
completed those jobs.  In addition, his wife described him 
essentially as short tempered, and that he had gotten mad at 
her on the way to the hearing.

In view of the sworn testimony that the appellant's ability 
to work has apparently decreased since he was last examined, 
the duty to assist warrants the scheduling of a current 
medical examination.  38 C.F.R. § 3.159 (1998).

Finally, the Board notes that in light of Fenderson v. West, 
12 Vet. App. 119 (1999), the RO must consider and document 
whether a "staged rating" is warranted in this case.  
Generally, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period where the disorder improves or 
worsens based on the facts found. 

Therefore, this case is REMANDED for the following action:

1.  The RO should obtain copies of any 
relevant VA and private medical records, 
specifically to include Dr. Bunce, 
pertaining to care for PTSD since April 
1998.

2.  After the foregoing is completed the 
RO should schedule the appellant for a 
comprehensive VA psychiatric examination.  
The examiner should be a psychiatrist who 
has not previously evaluated the 
appellant.  The appellant's claims folder 
and a copy of this remand must be 
furnished to the examiner and thoroughly 
reviewed in connection with the 
examination.  All appropriate tests 
and/or studies should be conducted.  His 
PTSD should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
appellant's recorded medical and 
vocational history.  In this respect, the 
examiner is requested to provide a Global 
Assessment of Functioning (GAF) score 
consistent with the criteria in the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994).  Also, 
an opinion addressing the relative degree 
of industrial impairment resulting from 
his PTSD is requested.  The examiner must 
describe what types of employment 
activities would be limited because of 
the appellant's PTSD.  Finally, the 
examiner must carefully distinguish and 
differentiate any symptomatology caused 
by PTSD from symptoms caused by any non 
service connected condition.  A complete 
rationale for each opinion expressed must 
be provided.  The examination report 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After completion of the above, the RO 
should adjudicate the claim as styled on 
the title page of this remand with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The 
disability must be evaluated under both 
the old and the new rating criteria and 
the version which the rating board finds 
is more favorable to the appellant must 
be applied.  As noted above, this 
"original" claim is a different claim 
than the claim for an "increased 
evaluation" set forth in the statement 
of the case.  As such, the RO must 
specifically document their consideration 
as to whether a "staged rating" either 
up or down, as discussed in Fenderson, is 
warranted.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
suggest that a staged rating for a higher or lower rating is 
a possibility in this case.  They should not be read as 
mandating that a staged rating be entered.   The purpose of 
this remand is to ensure that the veteran is afforded due 
process of law.  The appellant need take no action until 
otherwise notified.  While this case is in remand status, the 
appellant and his representative may submit additional 
evidence and argument on the appealed issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

